Name: Commission Regulation (EC) NoÃ 903/2008 of 17Ã September 2008 on special conditions for granting export refunds on certain pigmeat products (Codified version)
 Type: Regulation
 Subject Matter: health;  foodstuff;  European Union law;  trade policy;  animal product
 Date Published: nan

 18.9.2008 EN Official Journal of the European Union L 249/3 COMMISSION REGULATION (EC) No 903/2008 of 17 September 2008 on special conditions for granting export refunds on certain pigmeat products (Codified version) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Articles 170 and 192 in connection with Article 4 thereof, Having regard to Council Regulation (EEC) No 386/90 of 12 February 1990 on the monitoring carried out at the time of export of agricultural products receiving refunds or other amounts (2), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EC) No 2331/97 of 25 November 1997 on special conditions for granting export refunds on certain pigmeat products (3) has been substantially amended several times (4). In the interests of clarity and rationality the said Regulation should be codified. (2) Article 21 of Commission Regulation (EC) No 800/1999 of 15 April 1999 laying down common detailed rules for the application of the system of export refunds on agricultural products (5) provides that no refund is to be granted where the products are not of sound and fair marketable quality on the date on which the export declaration is accepted. (3) Such requirements have nevertheless proved insufficient to ensure that uniform conditions apply when refunds are paid on some of the products listed in Article 1(1)(q) of Regulation (EC) No 1234/2007. (4) Additional conditions relating to products of average quality and enabling the payment of refunds on products of inferior quality to be refused should consequently be laid down at Community level. (5) Provision should be made for an additional quality in the case of products falling within CN codes 1601 00 99 and 1602 49 19, not containing poultrymeat and for which the quality criteria should be set high in order to limit any refunds granted to such products where the quantities covered by export licence applications exceed or are likely to exceed traditional quantities. (6) It is essential to make provision for checks to ensure compliance with this Regulation. Such checks are to be conducted pursuant to Commission Regulation (EC) No 2090/2002 of 26 November 2002 laying down detailed rules for applying Council Regulation (EEC) No 386/90 as regards physical checks carried out when agricultural products qualifying for refunds are exported (6), and must in particular include an organoleptic examination and physical and chemical analyses. Applications for refunds must accordingly be accompanied by a written declaration to the effect that the products in question meet the requirements laid down herein. (7) Provision must be made for certain clearly defined analyses with a view to ensuring standardisation of the physical and chemical checks. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 1. Without prejudice to other Community provisions and in particular Regulation (EC) No 800/1999, export refunds shall only be granted on the products listed in Annex I hereto where: (a) they meet the conditions laid down in Annex I hereto; and (b) box 44 of the export declaration bears the words goods complying with Regulation (EC) No 903/2008. 2. For the purposes of this Regulation, products manufactured for human consumption and suitable therefor by reason of the raw materials used, their preparation under satisfactory hygienic conditions and their packaging shall be deemed to be of sound and fair marketable quality within the meaning of Article 21 of Regulation (EC) No 800/1999. Article 2 When the checks referred to in Article 5 of Regulation (EC) No 2090/2002 are conducted, the checks on the products covered by this Regulation shall entail: (a) an organoleptic examination; and (b) physical and chemical analyses using the methods laid down in Annex II hereto. Article 3 Regulation (EC) No 2331/97 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex IV. Article 4 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 2008. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 42, 16.2.1990, p. 6. (3) OJ L 323, 26.11.1997, p. 19. (4) See Annex III. (5) OJ L 102, 17.4.1999, p. 11. (6) OJ L 322, 27.11.2002, p. 4. ANNEX I Special conditions for granting export refunds on certain pigmeat products CN code Description Product code Conditions 1601 00 Sausages and similar products, of meat, meat offal or blood; food preparations based on these products:  Other: 1601 00 91   Sausages, dry or for spreading, uncooked    Not containing poultrymeat or offal 1601 00 91 9120 (a) protein content by weight: minimum 16 % of net weight (b) no addition of extraneous water (c) proteins other than animal proteins are prohibited    Other 1601 00 91 9190 (a) protein content by weight: minimum 12 % of net weight (b) no addition of extraneous water (c) proteins other than animal proteins are prohibited 1601 00 99   Other:    In containers which also contain preserving liquid, not containing poultrymeat or offal 1601 00 99 9110 (a) animal protein content by weight: minimum 10 % of net weight (b) collagen/protein ratio: maximum 0,30 (c) extraneous water content by weight: maximum 25 % of net weight    In containers which also contain preserving liquid 1601 00 99 9190 (a) animal protein content by weight: minimum 8 % of net weight (b) collagen/protein ratio: maximum 0,45 (c) extraneous water content by weight: maximum 33 % of net weight    Other, not containing poultrymeat or offal 1601 00 99 9110 (a) animal protein content by weight: minimum 10 % of net weight (b) collagen/protein ratio: maximum 0,30 (c) extraneous water content by weight: maximum 10 % of net weight    Other: 1601 00 99 9190 (a) animal protein content by weight: minimum 8 % of net weight (b) collagen/protein ratio: maximum 0,45 (c) extraneous water content by weight: maximum 23 % of net weight ex 1602 Other prepared or preserved meat, meat offal or blood:  Of swine: ex 1602 41   Hams and cuts thereof: ex 1602 41 10    Of domestic swine:     Cooked, containing by weight 80 % or more of meat and fat:      In immediate packings with a net weight of 1 kg or more 1602 41 10 9110 Water/protein ratio in meat maximum 4,3      In immediate packings with a net weight of less than 1 kg 1602 41 10 9130 Water/protein ratio in meat maximum 4,3 ex 1602 42   Shoulders and cuts thereof: ex 1602 42 10    Of domestic swine:     Cooked, containing by weight 80 % or more of meat and fat:      In immediate packings with a net weight of 1 kg or more 1602 42 10 9110 Water/protein ratio in meat maximum 4,5      In immediate packings with a net weight of less than 1 kg 1602 42 10 9130 Water/protein ratio in meat maximum 4,5 ex 1602 49   Other, including mixtures:    Of domestic swine:     Containing by weight 80 % or more of meat or meat offal, of any kind, including fats of any kind or origin: ex 1602 49 19      Other:       Cooked, containing by weight 80 % or more of meat and fat:        Not containing the meat or offal of poultry:         Containing a product composed of clearly recognisable pieces of muscular meat which, due to their size are not identifiable as having been obtained from hams, shoulders, loins or collars, together with small particles of visible fat and small quantities of jelly deposits 1602 49 19 9130 Water/protein ratio in meat maximum 4,5 ANNEX II Methods of analysis (1) 1. Determination of protein content The protein content is taken to mean the nitrogen content multiplied by the factor 6.25. The nitrogen content must be determined according to ISO method 937-1978. 2. Determination of water content in products falling within CN codes 1601 and 1602 The water content must be determined according to ISO method 1442-1973. 3. Calculation of extraneous water content The extraneous water content is given by the formula: a  4b, in which: a = water content, b = protein content. 4. Determination of collagen content The collagen content is taken to mean the hydroxyproline content multiplied by the factor 8. The hydroxyproline content must be determined according to ISO method 3496-1978. (1) The methods of analysis referred to in this Annex are those applying on the date of entry into force of this Regulation, without prejudice to any subsequent amendment to such methods. They are published by the ISO Secretariat, 1 Rue de VarembÃ ©, Geneva, Switzerland. ANNEX III Repealed Regulation with list of its successive amendments Commission Regulation (EC) No 2331/97 (OJ L 323, 26.11.1997, p. 19). Commission Regulation (EC) No 739/98 (OJ L 102, 2.4.1998, p. 22). Commission Regulation (EC) No 2882/2000 (OJ L 333, 29.12.2000, p. 72). Commission Regulation (EC) No 507/2002 (OJ L 79, 22.3.2002, p. 12). ANNEX IV Correlation table Regulation (EC) No 2331/97 This Regulation Articles 1 and 2 Articles 1 and 2 Article 3   Article 3 Article 4 Article 4 Annexes I and II Annexes I and II  Annex III  Annex IV